DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/21.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9182129.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 fully encompass the limitations of claims 1-15 of the current application as they are broader.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9848731.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 fully encompass the limitations of claims 1-20 of the current application as they are broader.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10413123.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 fully encompass the limitations of claims 1-15 of the current application as they are broader.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gustavsen (20100147281)
Gustavsen teaches a baking oven for baking a food product, comprising a main body including one or more walls to define a front side (fig. 1 ref. 46), a rear side (fig. 1 ref. 44), a first side and a second side (fig. 1 ref. 42), the first and second side each extending between the front and rear sides (fig. 5 par. 0018), and an upper side of the main body (fig. 1 ref. 38), the front side defining a front access opening to expose a baking chamber within the main body (fig. 1, 5).  
A heat shield (fig. 3 ref. 34) extending to define an upper portion (fig. 2 ref. 34; horizontal portion) and a sidewall (fig. 3 ref. 34 along wall), the sidewall extending downward from upper portion so that the sidewall extends along the first side, the heat shield further comprising a rear side and the second side of the main body to at least partially define the baking chamber and act as a barrier between the baking chamber and the main body (fig. 3).
A first structure (fig. 3 ref. 26) and a second structure at least partially defining a bottom surface and an upper surface of the baking chamber (par. 0016 fig. 3 ref. 28), respectively, the first structure configured to receive the food product thereon (fig. 3 ref. 26) and the second structure extending above the first structure (relative horizontal axis) and extending separately from the upper side of the main body (fig. 1 ref. 38).
A heat element (fig. 3 ref. 72) coupled to the main body (fig. 3), the heat element configured to be positioned to emanate heat into the baking chamber to heat the first structure (fig. 3 ref. 26) and the second structure (fig. 3 ref. 28), the second structure cooperating with the heat shield to radiate heat toward the first structure (par. 0021).
Though silent to the heat shield extending continuously, Gustavsen teaches a same heat shield though with respect to multiple elements (fig. 2 ref. 34, 36).  Thus since the claims differ from the prior art with respect to the multiple elements being integral, 
With respect to claim 10, a baking oven for baking a food product, comprising a main body including one or more walls to define a front side (fig. 1 ref. 46), a rear side (fig. 1 ref. 44), a first side and a second side (fig. 1 ref. 42), the first and second side each extending between the front and rear sides (fig. 5 par. 0018), and an upper side of the main body (fig. 1 ref. 38), the front side defining a front access opening to expose a baking chamber within the main body (fig. 1, 5).  
A cooking surface operatively supported by the main body and configured to receive the food product thereon (fig. 1 ref. 26), an upper structure (fig. 1 ref. 28) positioned above the cooking surface and configured to radiate heat toward the cooking surface.
A heat shield (fig. 3 ref. 34) extending to define an upper portion (fig. 2 ref. 34; horizontal portion) and a sidewall (fig. 3 ref. 34 along wall), the upper portion sized to position the upper structure thereon (fig. 1 ref. 34 ref. 28), the sidewall extending downward from upper portion so that the sidewall extends along the first side, the heat shield further comprising a rear side and the second side of the main body to at least partially define the baking chamber and act as a barrier between the baking chamber and the main body (fig. 3).
A heat element (fig. 3 ref. 72) coupled to the main body (fig. 3), the heat element configured to be positioned to emanate heat into the baking chamber to heat the cooking surface (fig. 3 ref. 26) and the upper structure (fig. 3 ref. 28), the upper structure cooperating with the heat shield to radiate heat toward the first structure (par. 0021).
Though silent to the heat shield extending continuously, Gustavsen teaches a same heat shield though with respect to multiple elements (fig. 2 ref. 34, 36).  Thus since the claims differ from the prior art with respect to the multiple elements being integral, i.e. continuous, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a single piece, i.e. continuous, since Gustavsen teaches the elements for the same claimed purpose and the use of a one piece construction instead of the structure disclosed in Gustavsen would be merely a matter of obvious engineering choice minus clear and convincing arguments.

A rotating member and a motor (par. 0022), the rotating member sized to hold the first structure thereon and configured to be rotated by the motor, the motor coupled to the main body (par. 0022).
The upper portion of the heat shield extends to define a shield opening such that the shield opening is sized to directly expose the second structure to heat the second structure in the baking chamber (fig. 4).
Further comprising a heat cover sized and configured to be positioned over an upper side surface of the second structure (fig. 3 ref. 68 and 38).
A main cover being removable from the upper side of the main body (fig. 1 ref. 38).
A flat panel configured to rotate, the flat panel operatively coupled to the main body and configured to support the cooking surface thereon (fig. 2 with respect to contact surface horizontal axis).

Claims 2-4 and 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gustavsen (20100147281) in view of Deichler (6708604).
Gustavsen teaches a pizza oven and thus one of ordinary skill in the art would have been motivated to look to the art of pizza ovens as taught by Abrams.
More specifically Deichler teaches the upper side of the main body defines a duct opening therein for passing at least some of the heat therethrough (col. 5 lines 64-68) and more specifically the main body defines a gap between the upper side of the main body and the heat shield through which the heat passes toward the duct opening wherein the duct opening comprises a swingable flap, the swingable flap movable to a closed position, an open position, and a partially open position (col. 6 lines 1-4).
Thus since both teach pizza ovens, since both teach cover elements.  It would have been obvious to one of ordinary skill in the art to further provide a vent in the main cover as is known in the art to allow smoke, air, heat etc. to escape from the enclosed region as taught by Deichler (col. 6 lines 1-4) thus achieving the same closed atmosphere as taught by Gustavsen and further the advantage of providing the ability to vary the flow of air out of the grill as desired by providing a duct apparatus comprising a swingable flap which is configured to vary the flow out of the apparatus anywhere between and including an open position and a closed position as taught by Deichler (col. 6 lines 1-4).

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gustavsen (20100147281) in view of Gonnella et al. (8291896).
Though Gustavsen is silent to teaching the heat source including at least one of propane gas and natural gas, Gustavsen does teach an outdoor grill and thus since Gonnella teaches a same outdoor grill and since Gonnella further teaches heating a cooking stone.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide fuel such as propane or natural gas as taught by Gonnella the motivation being controlling heating since fuel may flow from fuel source to fuel control as taught by Gonnella and achieving the advantage of precise heating.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN N LEFF/Primary Examiner, Art Unit 1792